                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JACOB BEN-ARI,

            Petitioner,

v.                                  Case No: 2:16-cv-104-FtM-29UAM
                                     Case No. 2:08-CR-160-FTM-29DNF
UNITED STATES OF AMERICA,

            Respondent.




                          OPINION AND ORDER

     This matter comes before the Court on Petitioner Jacob Ben-

Ari’s (Petitioner or Ben-Ari) pro se Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody (Cr. Doc. #301; Cv. Doc. #1) 1 and Affidavit in Support of

Petitioner’s Motion Pursuant to 28 U.S.C. § 2255 (Cr. Doc. #302;

Cv. Doc. #2) filed on January 26, 2016.       On February 22, 2016,

Petitioner filed a Memorandum in Support to Motion to Vacate, Set

Aside or Void Petitioner’s Jury Conviction and the District Court’s

Judgment.    (Cr. Doc. #305; Cv. Doc. #12).   Thereafter, the United

States filed a Response in Opposition (Cv. Doc. #18) on June 22,

2016, to which Petitioner filed a Reply (Cv. Doc. #25) on August

8, 2016.



1 The Court will refer to the civil docket as “Cv. Doc.,” and will
refer to the underlying criminal docket, 2:08-cr-00160-JES-DNF-1,
as “Cr. Doc.”
       For the reasons set forth below, Ben-Ari’s § 2255 motion is

dismissed as time-barred and his motion for relief from judgment

under Fed. R. Civ. P. 60(b) is denied.

                              I.   Procedural Background

       On October 22, 2008, a federal grand jury in Fort Myers,

Florida,   returned      a    six-count        Indictment   against   Petitioner,

charging him with a scheme to defraud victims of money and property

by means of wire and mail fraud in violation of 18 U.S.C. §§ 1341,

1343, 1957, and 2.       (Cr. Doc. #5).          On December 16, 2009, a grand

jury    returned   a     Superseding       Indictment       against   Petitioner,

charging him with three counts of mail fraud in violation of 18

U.S.C. §§ 1341 and 2.         (Cr. Doc. #68).       Ben-Ari pled not guilty to

all counts    of   the       Superseding       Indictment   (Cr.   Doc.   #72)    and

proceeded to a jury trial beginning on September 14, 2010. 2                     (Cr.

Doc. #130).

       On the first day of trial, the government dismissed Count

Three of the Superseding Indictment for lack of a witness. (Cr.

Doc. #268, pp. 10-11).          On September 21, 2010, the jury convicted

Ben-Ari of Counts One and Two of the Superseding Indictment.                     (Cr.




2 Notably, four different attorneys entered appearance in Ben-
Ari’s case, three of which cited a tumultuous relationship with
Petitioner due to his failure to heed counsel’s advice. (Cr. Docs.
#11; #12; #61, p. 1; #67; #104; #107; #164; #167; #245; #251;
#253).



                                           2
Doc. #140).    The jury also returned a Supplemental Verdict (Cr.

Doc. #141) as to forfeiture of a Scottrade account.

     On August 12, 2011, the undersigned sentenced Petitioner to

72 months in prison as to each count, to be served concurrently,

followed by a three-year term of supervised release.    (Cr. Docs.

#236, #239).    The undersigned also imposed a $15,000 fine, $200

special assessment, and restitution in the amount of $642,070.

(Cr. Doc. #236, #239).    Judgment was entered on August 15, 2011.

(Cr. Doc. #239).

     On August 29, 2011, Ben-Ari filed a Notice of Appeal.    (Cr.

Doc. #243).    On direct appeal, Ben-Ari argued this Court erred by

(1) denying his motion to dismiss the Superseding Indictment; (2)

denying his motion for judgment of acquittal; (3) remanding him

into custody prior to sentencing; and (4) preventing him from

accessing the courts or presenting a defense.    See United States

v. Ben-Ari, 537 F. App’x 828, 829-32 (11th Cir. 2013).          The

Eleventh Circuit issued an opinion affirming the decisions of this

Court on September 5, 2013.    See id. at 832.   Ben-Ari then filed

a petition for writ of certiorari, which the Supreme Court denied

on May 19, 2014.    See Ben-Ari v. United States, 134 S. Ct. 2321

(2014).

     Following his petition for certiorari, Ben-Ari filed a series

of post-conviction motions.    But, crucial to the instant § 2255

motion is the petition for mandamus he filed under seal with the




                                  3
Supreme Court of the United States on May 27, 2015.         (Mot. for

Leave to File a Pet. for Writ of Mandamus Under Seal, No. 14-

10470, In Re Jacob Ben-Ari (2015)).      After the Court denied the

petition on October 5, 2015, Ben-Ari filed a petition for rehearing

on October 30, 2015.    (Pet. Denied and Pet. for Reh’g, No. 14-

10470, In Re Jacob Ben-Ari (2015)).    Ultimately, the Supreme Court

denied rehearing on January 25, 2016.       (Reh’g Denied, No. 14-

10470, In Re Jacob Ben-Ari (2015)).

      On January 20, 2016, Ben-Ari filed a Motion for New Trial in

this Court, alleging newly discovered evidence. (Cr. Doc. #297).

Specifically, Ben-Ari argued the government concealed two real

estate closing documents not bearing a fax legend to a phone number

associated with him, which showed his innocence as to Count One.

(Id.).   The Court ultimately found Ben-Ari’s motion for new trial

untimely and denied it as moot.    (Cr. Doc. #315).

      Currently before the Court are two motions.     The first motion

for review is Petitioner’s § 2255 motion filed on January 26, 2016.

(Cv. Doc. #1).    The government argues that Ben-Ari’s conviction

became final on May 19, 2014, and thus his January 26, 2016 § 2255

motion is untimely.    (Cv. Doc. #18, p. 4.).   Petitioner responds

his motion is timely because his date of conviction did not become

final until October 5, 2015, when the Supreme Court denied his

petition for a writ of mandamus.      (Cv. Docs. #1, p. 14; #25, p.

4).   The Court agrees with the government.




                                  4
     In the alternative, Petitioner moves this Court to void the

jury verdict in his underlying criminal action under Fed. R. Civ.

P. 60(b).      (Cr. Doc. #305, p. 3; Cv. Doc. #12, p. 3).                  The

government responds that Petitioner’s motion fails as a matter of

law because Fed. R. Civ. P. 60(b) does not apply to criminal

judgments.    (Cv. Doc. #18, pp. 19-20).          Again, the Court agrees

with the government.

                      II.    Motion Under 28 U.S.C. § 2255

A. Evidentiary Hearing and the Appointment of Counsel

     Petitioner neither moves for an evidentiary hearing, nor the

appointment    of     counsel.     At    any   rate,   Petitioner    has   not

established any basis for an evidentiary hearing because his

petition is time-barred.         Because Ben-Ari is not entitled to an

evidentiary hearing, the appointment of counsel is not required

under Rule 8(c), Rules Governing Section 2255 Proceedings for the

United States District Court.           Ben-Ari is not otherwise entitled

to appointment of counsel in this case.          See Barbour v. Haley, 471

F.3d 1222, 1227 (11th Cir. 2006) (stating there is no Sixth

Amendment     right     to   counsel     in    post-conviction      collateral

proceedings); see also Schultz v. Wainwright, 701 F.2d 900, 901

(11th Cir. 1983) (“Counsel must be appointed for an indigent

federal habeas petitioner only when the interest of justice or due

process so require.”).        Neither the interest of justice nor due




                                        5
process requires the appointment of counsel here.        The Court,

therefore, declines to appoint counsel for Petitioner.

B. Analysis

     1. Statute of Limitations

     There is a one-year statute of limitations period in which to

file a § 2255 motion.   See 28 U.S.C. § 2255(f).     The limitations

period begins to run on the latest of four possible triggering

events:

               (1) the date on which the judgment of
               conviction becomes final;

               (2) the date on which the impediment to
               making a motion created by governmental
               action in violation of the Constitution
               or laws of the United States is removed,
               if the movant was prevented from making
               a motion by such governmental action;

               (3) the date on which the right asserted
               was initially recognized by the Supreme
               Court, if that right has been newly
               recognized by the Supreme Court and made
               retroactively applicable to cases on
               collateral review; or

               (4)   the date    on  which   the  facts
               supporting the claim or claims presented
               could have been discovered through the
               exercise of due diligence.

28 U.S.C. § 2255(f)(1)-(4).      “Because a fundamental purpose of §

2255 is to establish finality in post-conviction proceedings, the

one-year limitation period for filing a § 2255 motion is mandatory

and unequivocal.”   Trucchio v. United States, 553 F. App’x 862,




                                   6
863 (11th Cir. 2014) (citing Jones v. United States, 304 F.3d 1035,

1039-40 (11th Cir. 2002)).

     Typically, the applicable triggering date is “the date on

which the judgment of conviction becomes final.”          28 U.S.C. §

2255(f)(1).    Petitioner argues that his date of conviction became

final on October 5, 2015, when the Supreme Court denied his

petition for a writ of mandamus, and, therefore, his motion is

timely. 3   (Cr. Doc. #301, p. 14; Cv. Doc. #1, p. 14).    Petitioner

attempts to extend the statute of limitations period, but the

Eleventh Circuit has clearly held that, “[i]f a prisoner files a

timely petition for certiorari, the judgment becomes ‘final’ on

the date on which the Supreme Court . . . denies certiorari.”

Kaufman v. United States, 282 F.3d 1336, 1339 (11th Cir. 2002).

In this case, the Supreme Court denied Ben-Ari’s petition for writ

of certiorari on May 19, 2014.        See Ben-Ari, 134 S. Ct. 2321.

Thus, he had until May 19, 2015, to file his § 2255 motion.    Giving

petitioner the benefit of the mailbox rule, 4 he signed and executed

the original motion in this case on January 7, 2016.        (Cr. Doc.




3 Petitioner does not allege statutory tolling under 28 U.S.C. §
2255(f)(2)-(4).

4 “[A] prisoner’s pro se § 2255 motion is deemed filed the date it
is delivered to prison authorities for mailing.” Washington v.
United States, 243 F.3d 1299, 1301 (11th Cir. 2001) (citation
omitted). “Absent any evidence to the contrary . . . [the Court]
will assume that [a prisoner’s filing] was delivered to prison
authorities the day he signed it[.]” Id.



                                  7
#301, p. 15; Cv. Doc. #1, p. 15).                            Accordingly, 28 U.S.C. §

2255(f)(1) is not satisfied.

         Based on the above, Petitioner’s statute of limitations began

on   May    19,    2014,    and   expired         on    May    19,   2015.         Therefore,

Petitioner’s January 7, 2016 motion is untimely unless he can show

he is actually innocent or is entitled to equitable tolling.

         2. Actual Innocence

         Liberally construed, Petitioner contends that even if his §

2255 motion is time-barred, he is entitled to a review of his

claims because he is actually innocent and thus his conviction

constitutes a “miscarriage of justice.” (Cr. Doc. #305, pp. 47-49;

Cv. Doc. #12, pp. 47-49).

         “A court may . . . consider an untimely § 2255 motion if, by

refusing to consider the motion for untimeliness, the court thereby

would endorse a fundamental miscarriage of justice because it would

require     that    an     individual     who          is    actually      innocent   remain

imprisoned.” Stevens v. United States, 466 F. App’x 789, 791 (11th

Cir.     2012)    (quoting    San   Martin,            633    F.3d   at     1267   (internal

quotation marks omitted)); see also McQuiggin v. Perkins, 569 U.S.

383, 386 (2013) (stating that actual innocence, if proved, serves

as   a    gateway    through      which   a       petitioner         may    pass    after   an

expiration of the statute of limitations).

         This exception “is grounded in the ‘equitable discretion’ of

habeas courts to see that federal constitutional errors do not




                                              8
result in the incarceration of innocent persons.” McQuiggin, 569

U.S. at 386 (citing Herrera v. Collins, 506 U.S. 390, 404–05

(1993)). The exception applies to a severely limited type of case:

one that is both “credible” and “compelling.”        Schlup v. Delo, 513

U.S. 298, 324-26 (1995).      For a claim to be “credible,” it must be

supported “with new reliable evidence—whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical

physical evidence][.]”        Id. at 324.       To be compelling, “the

petitioner must show that it is more likely than not that no

reasonable juror would have convicted him in the light of the new

evidence.”    Id. at 327.     Notably, however, actual innocence means

factual innocence, not mere legal insufficiency.              See McKay v.

United States, 657 F.3d 1190, 1197 (11th Cir. 2011) (quoting

Bousley v. United States, 523 U.S. 614, 623 (1998) (internal

quotations omitted)).

     Ben-Ari claims there is a reasonable probability his trial

would have resulted in an acquittal if (1) counsel had subpoenaed

and examined certain defense witnesses and (2) the government had

not concealed two real estate closing documents.          (Cr. Doc. #305,

pp. 47-48; Cv. Doc. #12, pp. 47-48).            As to Petitioner’s first

argument,    he   maintains   trial   counsel   failed   to   subpoena   and

examine: (1) Mike Struve, (2) Augustin Ayala, (3) DHL Records

Custodian, (4) Lee County Clerk of Circuit Court Records Custodian

of Office of Delinquent Tax, (5) Bill McFarland, (6) Ray Maldonado,




                                      9
(7) Janet A. Hancin, (8) Paula LaFleur, (9) Records Custodian for

Lee County Tax Collector’s Office, and (10) Records Custodian for

Citibank, N.A.     (Cr. Doc. #99; Cr. Doc. #102; Cr. Doc. #305, p.

48; Cv. Doc. #12, p. 48).      For context, Ben-Ari, through counsel,

Roger Cabrera (“Cabrera”), filed a motion directing the Clerk to

issue trial subpoenas for the above defense witnesses (Cr. Doc.

#99), which the Court granted (Cr. Doc. #100). Ultimately, Cabrera

moved to withdraw as counsel and the Court appointed David Joffe

(“Joffe”) for trial.     (Cr. Docs. #104; #107; #109).         At trial,

Joffe did not call any witnesses beyond Ben-Ari.        (Cr. Doc. #271).

Now, Ben-Ari asserts Joffe’s decision not to examine the above

witnesses amounts to a fundamental miscarriage of justice.           (Cr.

Doc. #305, pp. 47-48; Cv. Doc. #12, pp. 47-48).

     Even liberally construing Petitioner’s motion, he has not

made the requisite showing under any articulation of the actual

innocence standard.     Although Petitioner names witnesses in his

defense, he fails to articulate what testimony these witnesses

would have presented at trial.          (Cr. Doc. #305, pp. 47-48; Cv.

Doc. #12, pp. 47-48).     At best, Petitioner argues local probate

attorney,   Bill   McFarland   (“McFarland”),    and   his   unidentified

clients would have shown how they assisted the government in

securing an indictment against Ben-Ari.         (Cr. Doc. #305, p. 39;

Cv. Doc. #12, p. 39).     At the crux of Ben-Ari’s first claim is

that McFarland held a vendetta against Ben-Ari and thus made false




                                   10
accusations   against    him,    triggering       the       government      to    indict

Petitioner on federal charges.            (Cr. Doc. #305, pp. 5-7; Cv. Doc.

#12, pp. 5-7).

     Specifically,      Ben-Ari      submits      that       in    2004,    McFarland

contacted Rich Schnieders of the Cape Coral Police Department 5 and

falsely accused Ben-Ari of engaging in a scheme to defraud by

illegally transferring ownership in local property.                         (Cr. Doc.

#305-6; Cv. Doc. #12-6).       Liberally construed, Petitioner suggests

if Joffe had examined McFarland at trial, the jury would have

learned of McFarland’s involvement in the case and acquitted Ben-

Ari of mail fraud.      (Cr. Doc. #305, pp. 47-48; Cv. Doc. #12, pp.

47-48).    Nonetheless,       even   if     McFarland       influenced      Ben-Ari’s

indictment,   Petitioner      still       fails   to     demonstrate        how     this

influence renders him factually innocent of mail fraud.                          Indeed,

besides arguing that McFarland framed him of the scheme to defraud,

Ben-Ari   fails   to   show   the    Court     how     he    did   not     commit    the

underlying crimes.      Nor does he provide any new reliable evidence

to support his assertions.            Thus, Petitioner’s first claim of

actual innocence lacks merit.




5Petitioner alleges Schnieders was employed with the Florida
Department of Law Enforcement.   (Cr. Doc. #305, p. 6; Cv. Doc.
#12, p. 6). However, according to the letter from McFarland to
Schnieders, as provided by Petitioner, Schnieders’ office was
located at the address of the Cape Coral Police Department. (Cr.
Doc. #305-6; Cv. Doc. #12-6).



                                       11
       Petitioner’s second claim of actual innocence fares no better

than    the    first.      Liberally      construed,       Ben-Ari    alleges    the

government’s concealment of two real estate closing documents

constitutes      a   miscarriage     of    justice     because     the   documents

demonstrate he is actually innocent of mail fraud under Count One.

(Cr. Doc. #305, pp. 27-30; Cv. Doc. #12, pp. 27-30).                   Under Count

One, the Superseding Indictment charged Ben-Ari with mail fraud of

a vacant lot located at 131 Cultural Park Boulevard, Cape Coral,

Florida.      (Cr. Doc. #68, p. 4).       As part of his scheme to defraud,

Ben-Ari illegally transferred title of this lot to himself and

then sold the property for a 100% return-on-investment.                  (Id., pp.

2-5).     To show mail fraud had occurred, the government presented

evidence      that   Ben-Ari    received       the    illegally-obtained         sale

proceeds through the mail from the title company.                  (Cr. Doc. #270,

pp.    51-75).       As   evidence   that      a   mailing   had     occurred,   the

government called Angela Gillin (“Gillin”) at trial.                        (Id.).

Gillin,    the   former     assistant     manager     at   Title     Offices,    LLC,

testified that she completed the closing of the property under

Count One.       (Id.).      The government entered several pieces of

evidence through Gillin but three are crucial here.                  First, Gillin

testified as to the closing statement.                (Cr. Doc. #270, p. 62).

The statement showed that Ben-Ari received $31,902.40 at closing.

(Id., pp. 63).       Additionally, the exhibit showed the buyer signed




                                          12
the closing statement, but Ben-Ari did not.          (Cr. Doc. #272, p.

47).

       Next, the government entered an official title company “mail-

aways” form, which permitted sellers to elect to receive sale

proceeds through mail.     (Id.).        As evidenced at trial, Ben-Ari

elected to receive the proceeds through “regular mail” and executed

the bottom of the form.     (Id.).       Lastly, Gillin testified as to

the title company’s final disbursement statement.        (Cr. Doc. #270,

p. 73).   This form showed the balancing of the company’s financial

books, including checks issued.          (Id.).   The disbursement form,

like the settlement statement, showed Ben-Ari received a check for

$31,902.40.   (Id., pp. 73-74).     In addition to Gillin’s testimony,

the government presented evidence that Ben-Ari did not deposit

this check until four days after closing on December 8, 2003.

(Id., p. 119).

       Taking into consideration all the above, the jury found Ben-

Ari guilty of mail fraud under Count One.          Now, Ben-Ari presents

new evidence to show he physically received the check at the

closing and thus did not commit mail fraud.

       The new evidence, as provided by Petitioner, includes two

pages of a settlement statement for the Count One lot.         (Cr. Doc.

#68, p. 4; Cr. Doc. #305-9, pp. 1-2; Cv. Doc. 12-9, pp. 1-2).         At

the bottom of each page is Ben-Ari’s signature as the seller of

the property.    (Id.).   Petitioner claims these pages demonstrate




                                    13
he was physically present at the closing for several reasons.

First, he contends he must have been present at the closing because

the pages do not show a fax confirmation.                (Cr. Doc. #305, p. 29;

Cv. Doc. #12, p. 29).         Next, in a hard-to-understand round-about

fashion, he maintains he was present at the closing because he

always complained about the title company’s miscalculations and

the new evidence shows different dollar amounts compared to the

settlement statement entered at trial.               (Cr. Doc. #305, p. 29; Cv.

Doc. #12, p. 29).      Next, Petitioner argues the settlement amounts

on the new evidence compared to the amount on the final check is

also    inconsistent,     which   means        there    are     other       settlement

statement    drafts    and,   therefore,       his     presence      at   closing   is

“undisputable.”       (Cr. Doc. #304, pp. 29-30; Cv. Doc. #12, pp. 29-

30).

       The government incorporates its arguments made in response to

Ben-Ari’s Motion for New Trial.              (Cv. Doc. #18, p. 19; Cr. Doc.

#300, pp. 8-10).        There, the government argued that, on direct

appeal,     the   Eleventh    Circuit        previously       held    the    evidence

presented at trial – namely, that the title company mailed the

proceeds from the fraudulent sales to Ben-Ari via the United States

Postal Service - was sufficient for the jury to conclude the mail

were used in furtherance of fraud. 6             (Cr. Doc. #300, pp. 8-10).


6 The government also responds that these real estate “documents
were provided both to the Petitioner’s original trial counsel and



                                        14
Thus,   the   government   argues,    Ben-Ari’s   “revelation   about   a

document he may not have received by fax has no constitutional

bearing on this case.”     (Cr. Doc. #300, p. 10).    For the following

reasons, the Court finds Petitioner cannot set forth a claim of

actual innocence.

     Ben-Ari’s new evidence would not prevent a reasonable juror

from believing (a) Gillin’s testimony, (b) the form showing Ben-

Ari elected to receive the check through regular mail, and (c) the

fact that he deposited the check four days after closing.           Even

with this new settlement statement, Petitioner has failed to show

that some reasonable jurors – considering this new evidence with

the evidence available at trial – would not still find Petitioner

guilty of mail fraud beyond a reasonable doubt.         Petitioner has

not offered sufficient new evidence of the kind that would “show

it is more likely than not that no reasonable juror would have

convicted him in the light of the new evidence.”       Schlup, 513 U.S.

at 328.   Taking all the evidence into account, the Court finds

that some reasonable jurors—weighing what was available at trial

and the new evidence—would have found Petitioner guilty.        Ben-Ari,

therefore, has not overcome the procedural bar to review the merits

of his § 2255 motion.



later directly to petitioner.” (Cv. Doc. #18, p. 19). Notably,
however, the government has failed to provide any evidence
supporting this assertion.     Thus, this argument provides no
assistance to the Court in deciding Petitioner’s motion.



                                     15
       3. Equitable Tolling

       A district court may review an untimely motion if a petitioner

is entitled to equitable tolling.          See San Martin v. McNeil, 633

F.3d 1257, 1267 (11th Cir. 2011).          To establish eligibility for

equitable tolling, a petitioner must demonstrate: “(1) that he has

been    pursuing   his    rights     diligently,   and   (2)   that   some

extraordinary circumstance stood in his way and prevented timely

filing.”     Holland v. Florida, 560 U.S. 631, 649 (2010) (internal

citations and quotations omitted)).           Even liberally construed,

Petitioner does not allege any action on his part to demonstrate

reasonable    diligence   or    an   extraordinary   circumstance     which

prevented timely filing.       At the very best, Petitioner alleges he

did not obtain the above new evidence until the summer of 2013.

(Cr. Doc. #305, p. 30; Cv. Doc. #12, p. 30).         But, even liberally

construing this allegation, Petitioner makes no assertion that

this delay in receiving the documents prevented him from filing

his §2255 motion on or before May 19, 2015.           Consequently, Ben-

Ari has failed to make any showing of equitable tolling.

       In sum, Petitioner's conviction became final more than seven

months before he filed his § 2255 motion, and he does not assert

that any of the other statutory exceptions which extend the one-

year limitations period apply.         In addition, Petitioner makes no

showing of actual innocence or equitable tolling. Ben-Ari’s motion

is therefore time-barred.




                                      16
                 III.   Motion for Relief from Judgment

      In the alternative, Petitioner moves for relief from judgment

pursuant to Fed. R. Civ. P. 60(b).        (Cr. Doc. #305, p. 3; Cv. Doc.

#12, p. 3).   Specifically, Petitioner alleges “[t]his Court should

void the jury verdict . . . for being obtained by prosecutorial

misrepresentation . . . [and] founded upon concealment of crucial

exculpatory evidence[.]”      (Cr. Doc. #305, p. 3; Cv. Doc. #12, p.

3).   Ben-Ari attempts to use the Federal Rules of Civil Procedure

to void the verdict in his underlying criminal case.                  Ben-Ari’s

attack, however, fails on its face.

      Fed. R. Civ. P. 1 unambiguously provides “[t]hese rules govern

the procedure in all civil actions and proceedings in the United

States district courts.”        The judgment that Ben-Ari contests was

entered, not in a civil case, but in a criminal case.                   Because

“Rule 60(b) simply does not provide for relief from judgment in a

criminal   case[,]”   Ben-Ari    cannot     challenge     his    criminal   jury

verdict under Fed. R. Civ. P. 60(b).         United States v. Mosavi, 138

F.3d 1365, 1366 (11th Cir. 1998). Accordingly, Petitioner’s motion

for relief from judgment under Fed. R. Civ. P. 60(b) is denied.

      Accordingly, it is now

      ORDERED:

         1. Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate,

           Set Aside, or Correct Sentence by a Person in Federal

           Custody    (Cr.   Doc.   #301;    Cv.   Doc.    #1)   is   DISMISSED




                                    17
          without prejudice as time-barred. Petitioner is neither

          entitled to an evidentiary hearing, nor the appointment

          of counsel.

        2. Petitioner’s Motion for Relief of Judgment under Fed.

          R. Civ. P. 60(b) is DENIED.    (Cr. Doc. #305, p. 3; Cv.

          Doc. #12, p. 3).

        3. The Clerk of the Court shall enter judgment accordingly,

          terminate any pending motions, and close the civil file.

          The Clerk is further directed to place a copy of the

          civil Judgment in the criminal file.

     IT IS FURTHER ORDERED:

     A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.     A prisoner seeking a writ of habeas

corpus has no absolute entitlement to appeal a district court’s

denial of his petition.   28 U.S.C. § 2253(c)(1); Harbison v. Bell,

556 U.S. 180, 183 (2009).     “A [COA] may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(B)(2).   To make such

a showing, Petitioner “must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong,”    Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003) (citations omitted).    Petitioner has not made the




                                 18
requisite   showing   in   these   circumstances.   Finally,   because

Petitioner is not entitled to a certificate of appealability, he

is not entitled to appeal in forma pauperis.

     DONE and ORDERED in Fort Myers, Florida this      31st    day of

January, 2019.




Copies:
All Parties of Record




                                    19
